Citation Nr: 0604800	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.  

2.  Entitlement to service connection for a respiratory 
disability, claimed as bronchitis.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to May 1966, 
and periods of service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for respiratory and 
gastrointestinal disabilities.  

This appeal also arises from an August 2002 rating decision 
of the RO which denied the veteran's claim seeking 
entitlement to service connection for a back disability.    
In his December 2002 VA Form 9, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In May 2003 correspondence, he 
withdrew his request for such hearing and indicated he would 
like to appear for a hearing at the RO before a VA Decision 
Review Officer.  Subsequently, in a June 2003 statement, the 
veteran noted he wanted to appear for a VA examination in 
lieu of a scheduled local hearing; therefore, his request for 
a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for 
gastrointestinal, respiratory, and spinal disabilities.  In 
support of his claim, he submitted additional private medical 
evidence in August 2005 which has not yet been reviewed by 
the RO, the agency of original jurisdiction.  As this 
relevant evidence was submitted without a waiver of such 
agency of original jurisdiction consideration, it must be 
remanded for RO review prior to any final consideration by 
the Board.  

The Board next notes that the veteran has confirmed active 
duty in the U.S. Army from July 1964 to May 1966, and 
unconfirmed periods of service in the Puerto Rico Army 
National Guard thereafter.  As the veteran's claims involve 
alleged onset of disability during such subsequent National 
Guard service, confirmation of any and all dates of active 
duty, active duty for training, and inactive duty training is 
required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  

Therefore, in light of the above, this appeal is remanded for 
the following additional development:  

1.  The RO should contact the veteran's 
National Guard unit, the 240th Military 
Police Company (Fort Allen, Juana Diaz, 
PR) or, in the alternative, the 65th U.S. 
Army Regional Support Command, (Ft. 
Buchanan, PR, 00934-7000), in order to 
verify the veteran's periods of service 
in the Army National Guard.  The 
veteran's unit should be asked to confirm 
and provide the following information:

a. The veteran's period of active duty 
service. 

b. The veteran's period of inactive 
duty for training service, including 
the specific dates trained. 

c. The dates in which the veteran was 
paid for inactive duty for training 
service while in the U.S. Army National 
Guard.  Copies of the veteran's Leave 
and Earning Statements should be 
obtained and included in the claims 
folder for review. 

d. If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive 
compensation for his training, but did 
perform said training, the dates of 
that training should be noted.

All records and other relevant 
information are to be made part of the 
claims folder.  If the records requested 
cannot be obtained, this fact should be 
noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

2.  Thereafter, the RO should again 
consider the veteran's service connection 
claims for gastrointestinal, respiratory, 
and spinal disabilities in light of all 
additional evidence added to the record, 
including all evidence added to the 
record after the March 2005 supplemental 
statement of the case.  If the RO 
determines any additional development is 
required, such development should be 
accomplished prior to any decision by the 
RO.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


